 Case 3:19-cv-00016-C-BH Document 16 Filed 02/23/21                           Page 1 of 2 PageID 102



                             IN THE LJ\iITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION


LOWELL QUINCY GREEN,                                   )
                                                       )
                           Plaintifi                   )
                                                       )
                                                       )
                                                       )
HON. K. NICOLE MITCHELL,                               )
                                                       )
                           Delendant                   )    Civil Action No. 3:19-CV-0016-C


                                                   ORDER

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge advising that the Court should construe          Plaintiff s filing [Doc. 13] as a

motion seeking reliefunder Federal Rule of Civil Procedure 60(b) and that the same should be

denied.l

         The Court conducts a de novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

$   636(bX1XC). Portions of the report or proposed findings or recommendations that are not the

subject ofa timely objection      will   be accepted by the Court unless they are clearly erroneous or


contrary to law. .See United States v. Iyilson,864 F.2d 1219, 1221 (5th Cir. 1989).

         After due consideration and having conducled         a de novo review, the Court      finds that

Plaintifls objections should      be   OVERRULED. The Court          has further conducted an


independent review of the Magistrate Judge's findings and conclusions and finds no error. It is




           ' Plaintiff filed objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation on February 22, 2021.
 Case 3:19-cv-00016-C-BH Document 16 Filed 02/23/21                    Page 2 of 2 PageID 103



therefore ORDERED that the Findings, Conclusions, and Recommendation are ADOPTED as

the findings and conclusions ofthe Court. For the reasons stated therein, Plaintiffs filing

lDoc. l3l is construed   as a   motion seeking relielunder Rule 60(b) and is hereby DENIED.

       SOORDERED tnis            ii    iayof February,202l.




                                                                  /, "7'
                                                                                       )
                                                       R.         GS
                                                                  STATES             T JUDGE


                                                                           (




                                                   2
